

102 HR 4873 IH: Foreign Americium Disposal and Storage Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4873IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Cawthorn (for himself, Mr. Wilson of South Carolina, Mr. Steube, Ms. Salazar, and Mr. Buck) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo clarify the authority of the Department of Energy to dispose of certain foreign-origin fissile or radiological materials at the Waste Isolation Pilot Plant.1.Short titleThis Act may be cited as the Foreign Americium Disposal and Storage Act or the FADS Act. 2.Clarification of authority to dispose of certain fissile or radiological materials(a)FindingsCongress finds the following:(1)While United States-origin americium–241 (Am–241) sealed sources recovered by the National Nuclear Security Administration of the Department of Energy may be disposed of at the Waste Isolation Pilot Plant (WIPP), Russian-origin Am-241 sources may not be.(2)Section 2(19) of the WIPP Land Withdrawal Act of 1991 identifies WIPP as the location for the disposal of radioactive waste materials generated by atomic energy defense activities.(3)The Am–241 sources of concern that may not currently be eligible for disposal at WIPP have the same isotopic properties and are often colocated with sources that are eligible for disposal at WIPP.(4)Russian-origin sealed sources, once confirmed to meet the WIPP Waste Acceptance Criteria, should be eligible for disposal at WIPP.(5)The Carlsbad Field Office of the Department estimates the volume to be disposed is equivalent to 1 to 2 shipments a year and will have a negligible impact on WIPP operations.(6)The Department, the Nuclear Regulatory Commission (NRC), and the international community have identified Am–241 as a radioisotope that should be protected due to the possibility of its use in a radiological dispersal device.(7)As part of its defense nuclear nonproliferation mission, the National Nuclear Security Administration recovers thousands of disused sealed sources from domestic and international facilities.(8)Codifying a disposition pathway for these Am–241 sources will allow the National Nuclear Security Administration to accelerate their removal and reduce the availability of material that could be used in a dirty bomb.(b)ClarificationSection 3132(c)(1) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2569(c)(1)) is amended by adding at the end the following new subparagraph:(N)(i)The collection, storage, and safe disposal of the materials described in clause (ii) as waste materials generated by atomic energy defense activities for the purpose of disposal of such materials at WIPP (as defined in section 2(19) of the Waste Isolation Pilot Plant Land Withdrawal Act (Public Law 102–579; 106 Stat. 4777)).(ii)The materials described in this clause are proliferation-attractive fissile materials or radiological materials that—(I)contain transuranic elements of foreign-origin; and(II)but for subclause (I), are similar to proliferation-attractive fissile materials or radiological materials covered by this section..